             Case 1:21-mj-00010-DML Document 1 Filed 01/07/21 Page 1 of 5 PageID #: 1
AO 91 (Rev. 11/11) Criminal Complaint


                                     UNITED STATES DISTRICT COURT
                                                               for the
                                                   Southern District
                                                 __________ Districtof
                                                                     ofIndiana
                                                                        __________

                  United States of America                        )
                             v.                                   )
                                                                  )      Case No.
                                                                  )                 1:21-mj-00010
                                                                  )
                KRISTOPHER EDWARDS                                )
                                                                  )
                          Defendant(s)


                                                CRIMINAL COMPLAINT
         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                December 20, 2020              in the county of                Marion        in the
     Southern          District of            Indiana         , the defendant(s) violated:

            Code Section                                                    Offense Description
18 U.S.C. § 922 (g)(1)                         Felon in Possession of a Firearm




         This criminal complaint is based on these facts:
See Attached Affidavit




         ✔ Continued on the attached sheet.
         u

                                                                                               /s/ Aaron Carter
                                                                                             Complainant’s signature

                                                                                              Aaron Carter, ATF
                                                                                              Printed name and title

$WWHVWHGWRE\WKHDSSOLFDQWLQDFFRUGDQFHZLWKWKHUHTXLUHPHQWVRI)HG5&ULP3E\
       WHOHSKRQH                  UHOLDEOHHOHFWURQLFPHDQV
             1/7/2021
Date:
                                                                           ____________________________________
                                                                                            Judge’s signature
                                                                              Debra McVicker Lynch
City and state:                      Indianapolis, Indiana                   Debra
                                                                              UnitedMcVicker Lynch, U.S.Judge
                                                                                     States Magistrate     Magistrate Judge
                                                                                          Printed name and
                                                                              Southern District of Indiana  title
     Case 1:21-mj-00010-DML Document 1 Filed 01/07/21 Page 2 of 5 PageID #: 2




                             AFFIDAVIT IN SUPPORT OF
                       APPLICATION FOR CRIMINAL COMPLAINT

I, Aaron J. Carter being duly sworn, depose and states:

1.      I am a Police Officer with the Indianapolis Metropolitan Police Department (IMPD) as

defined in I.C.35-41-1-17(a), and have been so employed since 2001. In addition, I am a

federally sworn Tasks Force Officer (TFO) with the Bureau of Alcohol Tobacco Firearms and

Explosives (ATF). During my tenure as an officer, I have participated in numerous criminal

investigations. I have received extensive training and experience in the conduct of criminal

investigations, and those matters involving Firearms and the trafficking of narcotics.

2.      During my employment with the IMPD, I have conducted and participated in many

investigations involving violations of both State and Federal laws relating to firearms and

narcotics. I have participated in the execution and numerous federal and state arrest warrants in

such investigations. I have had extensive training in many methods used to commit acts of

violence contrary to both laws of the State of Indiana and the United States Government.

3.      This affidavit is in support of an application for a complaint charging Kristopher J.

EDWARDS of Indianapolis Indiana for possession of a firearm by a convicted felon, in violation

of Title 18, United States Code, Section 922(g)(1). This affidavit is based upon my personal

involvement in this investigation, my training and experience, my review of relevant evidence,

and information supplied to me by other law enforcement officers. It does not include each and

every fact known to me about the investigation, but rather only those facts that I believe are

sufficient to establish the requisite probable cause.
     Case 1:21-mj-00010-DML Document 1 Filed 01/07/21 Page 3 of 5 PageID #: 3




                               FACTS AND CIRCUMSTANCES

4.       On December 20, 2020 at approximately 3:58 PM, Officer Nicholas Snow with the

Indianapolis Metropolitan Police Department, while in a fully marked police vehicle and in full

police uniform, observed a black small passenger vehicle travel west bound on 30th Street from

Harding Street. Officer Snow observed the vehicle to be traveling at a high rate of speed but was

unable to pace the vehicle. Officer Snow then observed the vehicle fail to use a turn signal

within 200 feet as the vehicle changed lanes from the number one lane to the west bound turn

lane onto West 30th Street. Officer Snow also observed the vehicle fail to signal as it turned

onto 30th Street from the 30th/29TH Street interchange. Officer Snow activated his emergency

lights and siren and initiated a traffic stop in the 3000 block of North White River Parkway West

Drive.

5.       Officer Snow approached the vehicle from the driver’s side and made contact with the

driver and sole occupant, who was later identified as Kristopher J. EDWARDS. Officer Snow

immediately detected the odor which he knows through his training and experience to be raw

marijuana emitting from the interior of the vehicle. Officer Snow retrieved a driver’s license

from EDWARDS and asked EDWARDS to exit his vehicle, to which he complied.

6.       Due to the odor of marijuana emitting from the interior of the vehicle, Officer Snow

began a search of the vehicle. Officer Snow located a black backpack on the front passenger

seat. Under the black backpack Officer Snow located a Planters peanut container which

contained approximately $60.00 in small denominations. Officer Snow also located directly next

to the Planters container a white container which contained two (2) white circular pills stamped,

“10 325 RP”. These pills were later identified as oxycodone. He also found other multi-colored
     Case 1:21-mj-00010-DML Document 1 Filed 01/07/21 Page 4 of 5 PageID #: 4




pills which Officer Snow knows through his training and experience to be ecstasy with a possible

methamphetamine base.

7.      Officer Snow then searched the inside of the black backpack. Upon shaking the

backpack, Officer Snow observed a black handgun fall from the backpack and onto the front

passenger seat. Officer Snow secured the firearm and observed a loaded magazine with no round

in the chamber. The firearm was identified as a Springfield Armory, model XD 9mm with serial

number, MG702589. The firearm was not manufactured in Indiana and as result would have

traveled through interstate or foreign commerce to arrive in the state.

8.      Officer Snow placed the firearm into a firearms box and continued searching the

backpack where the firearm fell out. Officer Snow located a pill bottle at the bottom of the

backpack and observed the bottle be prescribed to Kristopher EDWARDS. Officer Snow located

multiple pills of Xanax, oxycodone and additional multicolored pills which Officer Snow knows

through his training and experience to be ecstasy with a possible methamphetamine base.

Officer Snow also observed a glass mason jar which contained a green leafy substance which

Officer Snow knows through his training and experience to be raw marijuana.

9.      Officer Snow conducted a taped interview on body camera with EDWARDS after

advising him of his Miranda rights. EDWARDS stated the firearm was his and that he had

recently touched it as he was moving out of his girlfriend’s residence. EDWARDS stated the

firearm was gifted to him by his family. EDWARDS stated the multicolored pills were sold to

him that day at a gas station for $30.00. EDWARDS stated he buys Xanax to supplement his

own prescription of alprazolam. Officer Snow later located additional money in EDWARDS

wallet bringing the total to $218.00. Officer Snow asked EDWARDS if the vehicle was his and

if he usually drives that vehicle to which EDWARDS replied yes.
      Case 1:21-mj-00010-DML Document 1 Filed 01/07/21 Page 5 of 5 PageID #: 5




10.      EDWARDS has the following felony convictions on his record: (1) Legend Drug

Deception, under Hendricks County, Indiana cause number 32C01-1612-F6-001191, on or about

March 06, 2017, (2) Theft, under Hendricks County, Indiana cause number 32C01-1612-F6-

001191, on or about March 06, 2017, and (3) Theft of a Firearm, under Hendricks County,

Indiana cause number 32C01-1609-F6-000896, on or about December 12, 2016.

11.      All events occurred in Marion County, Southern District state of Indiana.


                                      CONCLUSION

12.      Based on the foregoing, there is probable cause to believe that on or about December 20,

2020, KRISTOPHER J. EDWARDS committed the offense of possession of a firearm by a

convicted felon, in violation of Title 18, United States Code, Section 922(g)(1). I respectfully

request this Court issue a Criminal Complaint charging EDWARDS accordingly, along with a

warrant for his arrest.

                                           /s/ Aaron J. Carter
                                           Aaron J. Carter
                                           Task Force Officer
                                           Bureau of Alcohol, Tobacco, Firearms, and Explosives

       Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by
telephone.


                                1/7/2021                ____________________________________
                                                           Debra McVicker Lynch
                                                           United States Magistrate Judge
                                                           Southern District of Indiana
